DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 requires the first and second threads to be braided together (with a third thread) but claim 15 depends on claim 10 which establishes that the threads are in a woven configuration. It is not clear how the threads can be both woven and braided. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by USPAP 2019/0003905 to Yoshida or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2019/0003905 to Yoshida in view of USPAP 2017/0029985 to Tajitsu.
Claim 1, Yoshida discloses a piezoelectric thread comprising: a core thread; and a piezoelectric film wound around the core thread, wherein the piezoelectric thread is constructed to generate a charge by energy imparted from outside of the piezoelectric thread (see entire document including the abstract, [0016]-[0019], [0122], and [0135]).
Claim 2, the piezoelectric film comprises polylactic acid ([0061] and [0135]).
Claims 3 and 5, the core thread comprises a natural or chemical fiber [0210].
Claims 4 and 6, Yoshida does not appear to specifically mention the core thread comprising polylactic acid but Yoshida does disclose that the core thread is a conductive wire that may comprise natural or chemical fiber ([0209] and [0210]). Tajitsu discloses that it is known in the art to construct a conductive fiber from polylactic acid and that the resulting fiber has high strength and excellent durability (see entire document including [0065] and [0066]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the core thread of Yoshida from polylactic acid, to produce a thread of high strength and excellent durability.
Claim 7, the core thread is an electroconductive thread (abstract).
Claim 8, the piezoelectric film is a monoaxially drawn film, and the piezoelectric film is wound around the core thread such that a drawn direction if the piezoelectric film is inclined relative to an axial direction of the piezoelectric thread (Figure 1A, [0224], [0148], and [0453]).
Claim 9, Yoshida discloses a cloth comprising a plurality of the piezoelectric threads according to claim 1 ([0526]-[0561]). Considering that the applied prior art discloses a substantially identical cloth in terms of cloth materials and structure, the claimed property appears to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 10, the plurality of piezoelectric threads are in a woven configuration, and the woven configuration is configured to generate an electric field between a first thread and a second thread of the plurality of threads due to a difference in electric potential therebetween ([0526]-[0543]).
Claim 11, the first thread and the second thread are configured to generate a current due to a difference in electric potential between the first thread and the second thread ([0526]-[0543]).
Claim 12, the first thread generates a first charge that is different in polarity a second charge generated by the second thread ([0526]-[0543]).
Claim 13, in the woven configuration, the first thread is arranged in parallel with the second thread ([0526]-[0543]).
Claim 14, in the woven configuration, the first thread is arranged to cross the second thread ([0526]-[0543]).
Claim 15, Yoshida discloses that that the threads may be woven and braided together ([0174]-[0181], [0252]-[0259] and [0526]-[0543]). Regarding three threads being braided together, the mere duplication of parts (e.g. more than two threads braided together) has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 16, a clothing article comprising the cloth according to claim 9 [0558].
Claim 17, a medical member comprising the clothing article according to claim 16 [0579].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789